Nev. 193, 197, 179 P.3d 556, 558 (2008). This court may issue a writ of
                prohibition to arrest the proceedings• of a district court exercising its
                                                                                        ct
                judicial functions when such proceedings are in excess of the distri
                                                                                           ,
                court's jurisdiction. See NRS 34.320; Smith v. Eighth Judicial Dist. Court
                107 Nev. 674, 677, 818 P.2d 849, 851 (1991). It is within this court's sole
                                                                                        107
                discretion to determine if a writ petition will be considered. Smith,
                Nev. at 677, 818 P.2d at 851. Petitioner bears the burden of
                demonstrating that extraordinary relief is warranted. Pan v. Eighth

                Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                            Having considered the petition and the documents attached in
                                                                                           y
                support of the petition, we conclude that our intervention by extraordinar
                                                                                         107
                writ relief is not warranted. See NRS 34.160; NRS 34.320; Smith,
                Nev. at 677, 818 P.2d at 851. In particular, petitioner asserts that the
                district court did not have authority to find compelling reasons to
                                                                                         ),
                maintain reunification as the permanency goal under NRS 432B.553(2
                which provides that petitioner shall include termination of parental rights
                 as the permanency goal when the child has resided in foster care for 14 of
                 the preceding 20 months unless, among other reasons, petitioner
                 determines that there are compelling reasons why termination would not
                 be in the child's best interest. The permanent placement plan in which
                                                                                        .
                 petitioner would make such a recommendation is subject to court review
                                                                                      lly
                 See NRS 432B.553(1)(a). And the district court is required to annua
                                                                                           in
                 review the permanent placement plan to determine whether it would be
                 the best interest of the child to initiate proceedings to terminate parental
                 rights. NRS 432B.590(1), (3)(b)(2)(I). Moreover, NRS 432B.590(3)(e)
                 specifically provides that "[t]he provisions of this subsection do not limit
                 the jurisdiction of the court to review any decisions of the agency with

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 194Th
                                                                                      the child."
                    legal custody of the child regarding the permanent placement of
                                                                                          arily or
                    Here, petitioner failed to demonstrate that the district court arbitr
                                                                                        reasons
                    capriciously abused its discretion in concluding that compelling
                                                                                      Pan, 120
                    existed to maintain the permanency goal of reunification here,
                    Nev. at 228, 88 P.3d at 844; NRAP 21(b)(1), and for this reason, we
                                 ORDER the petition DENIED.



                                                                                                 J.
                                                                  Pickering



                                                                           ;uirre



                                                                  Saitta




                     cc: Hon. Robert Teuton, District Judge, Family Court Division
                          Clark County District Attorney/Juvenile Division
                           Hanratty Law Group
                           Thomas D.
                           Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                            3
(0) 1947A ACStIr9